Title: To George Washington from Thomas Marshall, 11 September 1780
From: Marshall, Thomas
To: Washington, George


                        
                            Camp Main Army Septr 11th 1780
                        
                        By the determined resolution of Cap. Lieut. Burtlit Hinds of the 10th Massachusetts Regiment to leave the
                            service of the Army from unavoidable circumstances It is with reluctance I consent but his Bravery and good Conduct
                            Intitles him to, and constrains me to request he may have a Discharge from the Army.
                        
                            Thomas Marshall Colo.

                        
                    